DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I: claims 1-7 and 12-15 in the reply filed on 10/1/2021 is acknowledged.
Claims 8-11 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/1/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4-7, and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “an alloying treatment step (c) of subjecting a coating layer obtained in the coating treatment step (b) to obtain the coating layer having an Fe concentration of 8% to 17% by mass,” which renders the claim indefinite. The recitation “subjecting a coating layer obtained in the coating treatment step (b) to obtain…” makes it unclear what the coating layer is subjected to. For 
Claims 6-7 and 14 are dependent on claim 2 and are thus also rejected for the same reasons.
Claim 4 recites the limitation “wherein the steel sheet has a composition containing…”, which renders the claim indefinite, because it is unclear if “the steel sheet” is referring to the base material, the final product (i.e. the high-strength hot-dip galvannealed steel sheet), or some intermediate product (e.g., after  the rolling step (x)). For the purposes of examination, claim 4 is given the broadest reasonable interpretation such that the limitation “wherein the steel sheet has a composition containing…” is interpreted as wherein after the heat treatment step (y), the high-strength hot-dip galvannealed steel sheet has a composition containing…, as it appeared that Applicant intended to recite the composition and properties of the final product.
Claim 4 recites the limitation "the coating weight" in the last line.  There is insufficient antecedent basis for this limitation in the claim.
Claims 5, 12-13 and 15 are dependent on claim 4 and are thus also rejected for the same reasons.
Claim 6 recites the limitation "the Ac1 temperature" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the Ac3 temperature" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the steel sheet temperature" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, claim 6 is given the 
Claim 6 recites the limitation "the holding time" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the corresponding temperature" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, claim 6 is given the broadest reasonable interpretation such that “the corresponding temperature” is interpreted as the steel sheet temperature.
Claim 14 is dependent on claim 6 and is thus also rejected for the same reasons.
Claim 7 recites the limitation "the steel sheet temperature" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the Ac1 temperature" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the Ac3 temperature" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the steel sheet temperature" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, claim 6 is given the broadest reasonable interpretation such that “the steel sheet temperature” is interpreted as a steel sheet temperature.
Claim 12 recites the limitation "the holding time" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the corresponding temperature" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, claim 6 is given the 
Claim 15 is dependent on claim 12 and is thus also rejected for the same reasons.
Claim 13 recites the limitation "the steel sheet temperature" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azuma et al. (US 2012/0222781), as cited in the IDS dated 9/25/2020, hereinafter “Azuma.”
Regarding claims 1-3 and 6, Azuma teaches a method for producing a high-strength hot-dip galvannealed steel plate (i.e. sheet) (Abstract, [0206]-[0208], [0222]), in which a high strength steel plate is used as a base material ([0208]-[0225]) the method comprising:
An annealing step the steel plate is annealed at a maximum temperature of 760-900°C for 40 to 540 seconds ([0227], [0239]), which overlaps with the annealing temperature and holding time recited in claim 6. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. Furthermore, regarding the Ac1 and Ac3 temperatures, Azuma teaches an overlapping composition, as will be explained in detail below regarding claims 4-5, and would thus be expected to have the same or overlapping Ac1 and Ac3 temperatures.
Hot dip galvanizing the steel plate, which forms a galvanized coating layer ([0231]-[0232])
Subjecting the hot dip galvanized steel plate to an alloying treatment at 460-600°C ([0234]), which falls within the range of 460-650°C recited in claim 6. Azuma teaches that the alloying treatment results in a galvanized coating layer comprised of a Zn-Fe alloy ([0235]), but does not specify the Fe concentration in the coating layer. However, the steel plate base material is of a substantially similar composition, as will be explained in detail below regarding claims 4-5, and the steel plate of Azuma is processed in a substantially similar manner, as detailed above, and in particular, the alloying treatment of Azuma falls squarely within the claimed temperature range. Therefore, one of ordinary skill in the art at the time the invention was filed would expect the alloying treatment of Azuma to result in a coating layer having an Fe concentration of 8-17% by mass, as instantly claimed. In the case where “the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” See MPEP §2112.01. 
Rolling the hot dip galvannealed steel plate ([0246]-[0249]). Regarding claim 3, Azuma teaches that its light rolling is for introducing dislocations into the steel plate and promote precipitation of iron-based carbides ([0246]-[0249]) and that the reduction of thickness should be small to achieve 
Heat treating the steel plate at 150-400°C for 5 seconds or more ([0251]), which overlaps with the ranges recited in formulae (1) and (2) of claim 1. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. For example, when the heat treatment of Azuma is carried out at 150°C for a duration of 5 seconds, formulae (1) and (2) are met. (273 + 150) * (20 + 2 * log10(5)) = 9051.33.

Claims 4-5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azuma ((US 2012/0222781) as applied to claims 1-3 and 6 above, and further in view of Fushiwaki et al. (US 2012/0090737), hereinafter “Fushiwaki.”
Regarding  claims 4-5, Azuma teaches wherein the steel plate has a composition comprising, in mass%, 0.07-0.25% C, 0.45-2.50% Si, 1.5-3.20% Mn, 0.005-2.5% Al, 0.001-0.03% P, 0.0001-0.01% , and a balance of Fe and unavoidable impurities ([0049]), wherein the steel plate may further comprise, in mass%, 0.0001-0.01% B, 0.005-0.09% Nb, 0.005-0.09% Ti, 0.01-2.0% Cr, 0.01-0.8% Mo, 0.01-0.05% Cu, and 0.01-2.0% Ni ([0050]-[0051]), which satisfies or overlaps with the instantly claimed composition ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. One of ordinary skill in the art would only need to select from the overlapping portion of the ranges to arrive at the compositions as claimed.
Azuma further teaches a tensile strength of 900 MPa or more (Abstract), which overlaps with the instantly claimed range of 980 MPa or more, and disclose numerous examples having TS well over 980 MPa (Tables 7-8 and 13). In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. Azuma is discloses that its steel plate has excellent ductility ([0085]-[0086]) but is silent as to the total elongation. However, discussed above, Azuma teaches an overlapping composition ([0049]-[0051]) and tensile strength (Abstract), and as discussed in detail above regarding claim 1, a substantially similar base material and processing. Thus, one of ordinary skill in the art would expect the steel plate of Azuma to have a TS x EL that is the same or overlapping with the instantly claimed range of 16,000 MPa∙% or more. One of ordinary skill in the art would expect that the same material processed in the same manner would have the same properties. In the case where “the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” See MPEP §2112.01.
Azuma is silent as to the coating weight per one side of the coating layer. 
However, in the same field of endeavor of high-strength hot dip galvannealed steel sheets (Abstract), Fushiwaki teaches that a galvanized coating layer on each surface with a coating weight of 20 to 120 g/m2 per surface ensures corrosion resistance and resistance to peeling ([0081]). Fushiwaki teaches that the coating weight may be adjusted by gas wiping ([0089]). Note that Azuma also desired corrosion resistance ([0206]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have adjusted the coating weight of Azuma to 20 to 120g/m2 per surface via gas 
Regarding claim 12, Azuma modified by Fushiwaki teaches wherein in the annealing step the steel plate is annealed at a maximum temperature of 760-900°C for 40 to 540 seconds (Azuma: [0227], [0239]), which overlaps with the annealing temperature and holding time recited in claim 6. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. Furthermore, regarding the Ac1 and Ac3 temperatures, Azuma modified by Fushiwaki teaches an overlapping composition (Azuma: [0049]-[0051]), as explained in detail above regarding claims 4-5, and would thus be expected to have the same or overlapping Ac1 and Ac3 temperatures.

Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azuma (US 2012/0222781) as applied to claims 1-3 and 6 above, and further in view of Kim (KR 2002-0071578), wherein an English machine translation is used and cited herein.
Regarding claims 7 and 14, Azuma teaches wherein in the annealing step the steel plate is annealed at a maximum temperature of 760-900°C ([0227]), which satisfies the instantly claimed range of 600-900°C, in an atmosphere having 1-60 vol% H2 ([0256]), which overlaps with the instantly claimed range of 3-20 vol% H2.
Azuma is silent as to the dew point during the annealing step.
However, in the same field of endeavor, Kim teaches that by controlling the dew point to be -40 to -60°C during annealing in a hydrogen atmosphere of 20-100 vol% before galvanizing inhibits streaky marks due to breakage of diffusion barrier and results in a good surface appearance (Abstract). Note that Azuma also teaches annealing prior to galvanizing ([0227]) in an atmosphere with a hydrogen concentration that is overlapping with that of Azuma ([0256]).
. 

Claims 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azuma (US 2012/0222781) in view of Fushiwaki (US 2012/0090737), as applied to claims 4-5 and 12 above, and further in view of Kim (KR 2002-0071578), wherein an English machine translation is used and cited herein.
Regarding claims 13 and 15, Azuma modified by Fushiwaki teaches wherein in the annealing step the steel plate is annealed at a maximum temperature of 760-900°C (Azuma: [0227]), which satisfies the instantly claimed range of 600-900°C, in an atmosphere having 1-60 vol% H2 (Azuma: [0256]), which overlaps with the instantly claimed range of 3-20 vol% H2.
Azuma modified by Fushiwaki is silent as to the dew point during the annealing step.
However, in the same field of endeavor, Kim teaches that by controlling the dew point to be -40 to -60°C during annealing in a hydrogen atmosphere of 20-100 vol% before galvanizing inhibits streaky marks due to breakage of diffusion barrier and results in a good surface appearance (Abstract). Note that Azuma modified by Fushiwaki also teaches annealing prior to galvanizing (Azuma: [0227]) in an atmosphere with a hydrogen concentration that is overlapping with that of Azuma (Azuma: [0256]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have controlled the atmosphere of the annealing step of Azuma modified by Fushiwaki to have a dew point of -40 to -60°C in order to inhibit streaky marks due to breakage of diffusion barrier and to have a good surface appearance, as taught by Kim (Abstract), with a reasonable expectation of success.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY M LIANG/Primary Examiner, Art Unit 1734